DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments filed 4/8/2022
The amendments/arguments overcome the previously indicated informalities, and therefore the corresponding objections are withdrawn.
The amendments/arguments overcome the previous prior art rejections, and therefore the previous prior art rejections are withdrawn. Furthermore, in light of the authorized Examiner’s Amendment below, the claims are found to be in condition for allowance (see Reasons below).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Dubner on 6/15/2022.

The application has been amended as follows: 

9. A valve assembly comprising: 
a fluid passage; 
a valve seat sealingly affixed to the fluid passage, the valve seat having an engagement surface and a base; and 
a valve body sealingly engageable with the engagement surface of the valve seat at a metal strike surface of the engagement surface and a contact surface of the engagement surface, wherein the engagement surface comprises a first layer of cladded metal fused on the base of the valve seat and overlaying the entire engagement surface, the first layer of cladded metal being more wear resistant than a base metal of the base, and wherein an external surface of the base exposes the base metal.  

10. The valve assembly of claim 9, wherein the valve seat further comprises a valve guide surface forming an inner surface in the base; and the external surface of the base is configured for press fitting into a fluid cylinder.  

11. The valve assembly of claim 10, wherein the external surface further includes a groove for receiving a sealing member, wherein the has

22. A method for manufacturing a valve seat having an engagement surface, the method comprising: 
depositing, onto a seat base of a base metal, a first layer of powder of a first blend of metal; 
melting the first layer of powder locally as the first layer of powder is deposited onto the seat base to form a fused metal layer overlaying the entire engagement surface of the seat base while leaving the base metal of an external surface of the seat base exposed; and 
conforming the engagement surface to contour and texture requirements, 
wherein the engagement surface includes a metal strike surface configured to engage with a metal surface of the valve and a contact surface configured to sealingly engage with a non-metal surface of the valve.

24. (New) The valve assembly of claim 9, wherein the entirety of the external surface of the base exposes the base metal.

25. (New) The method of claim 22, wherein leaving the base metal of the external surface of the seat base exposed comprises leaving the entirety of the base metal of the external surface of the seat base exposed.

Response to Amendment

Claims 1-16 and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, closest prior art Blume (US 7726026)/Bayyouk (US 20150144826) are silent regarding at least “wherein the metal strike surface and the contact surface are cladded with a layer of fused metal disposed over and overlaying the entire engagement surface; and wherein the external surface of the base exposes a base metal having a hardness less than a hardness of the layer of fused metal of the metal strike surface” in the context of the claim. In Bayyouk FIG 5, the fused layer 196 does not overlay the entire engagement surface. Alternatively in FIG 8, a layer overlays the entire surface but does not leave the external surface exposing the base metal as it is covered. 
	It would not be obvious to specifically modify Blume/Bayyouk to teach this feature without undue hindsight reasoning.
	Claims 2-8 are also allowed by virtue of their dependency on claim 1.

Regarding claim 9, closest prior art Blume/Bayyouk are silent regarding at least “a first layer of cladded metal fused on the base of the valve seat and overlaying the entire engagement surface, the first layer of cladded metal being more wear resistant than a base metal of the base, and wherein an external surface of the base exposes the base metal.”
In Bayyouk FIG 5, the cladded layer 196 does not overlay the entire engagement surface. In FIG 8, a layer overlays the entire surface but does not leave the external surface exposing the base metal as it is covered. 
	It would not be obvious to specifically modify Blume/Bayyouk to teach this feature without undue hindsight reasoning.
	Claims 10-15 and 24 are also allowed by virtue of their dependency on claim 9.

Regarding claim 16, closest prior art combination Ogino (US 20160311071)/Dutta (US 20160311071) is silent regarding the entirety of “machining the melted first layer of powder of the first blend of metal to conform to contour and texture requirements for the contact surface; depositing a second layer of powder of a second blend of metal onto the first layer of powder, the second blend of metal different from the first blend of metal; and melting the second layer of powder locally as the second layer of powder is deposited onto the first layer of powder” in the context of the claim.
While merely adding a second surface on top of a first surface is taught per se by Slot (US 20110239858) and Wissler (US 2101970), these references are silent regarding machining the first layer (which the second layer as added onto).
Slot and Wissler do not adequately teach the deficiencies of Ogino/Dutta, and for at least these reasons the claim is non-obvious.
	Claims 18-21 are also allowed by virtue of their dependency on claim 16. 

Regarding claim 22, closest prior art Blume/Bayyouk are silent regarding at least “melting the first layer of powder locally as the first layer of powder is deposited onto the seat base to form a fused metal layer overlaying the entire engagement surface of the seat base while leaving the base metal of an external surface of the seat base exposed”.
In Bayyouk FIG 5, the cladded layer 196 does not overlay the entire engagement surface. In FIG 8, a layer overlays the entire surface but does not leave the external surface exposing the base metal as it is covered. 
Claims 23 and 25 are also allowed by virtue of their dependency on claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753